Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The related prior art is as follows:
Chitnis et al. teaches maintaining differential privacy for database results by using a noise generator that can select a particular differential privacy algorithm to privatize the set of results by including statistical noise in the set of results (e.g., one or more of a Gaussian noise transform and/or a Laplace transform may be used to add statistically calibrated noise (paragraph 30).
Rocha teaches using privacy budget to satisfy differential privacy and calibrating noise values using the Laplace distribution.
Klucar, JR. et al, Yin, Pihur, and Amroabadi et al. also teach methods and systems for executing differentially private queries, with all but Yin also using Laplace distribution to generate noise.
However, none of the cited prior art teaches the claimed method for performing an adaptive differentially private count operation by: requesting a target accuracy having a maximum relative error and a maximum privacy spend; perturbing the result to produce a differentially private result using a noise value sampled from a Laplace distribution and based on a fractional privacy spend comprising a fraction of the maximum privacy spend; and iteratively calibrating the noise value of the differentially private result using a secondary distribution different from the Laplace distribution and a new fractional privacy spend until at least one of: an iteration uses the maximum privacy spend, and a relative error of the differentially private result is determined to satisfy the target accuracy.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        January 15, 2022